DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action responds to reply filed on 7/25/22 regarding application 16/919722 that was initially filed on 7/2/20. Claims 1-2 and 4-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	1.	Claims 1, 2, and 4 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rudmann et al., US 2016/0292506 A1 (hereinafter Rudmann) in view of Varga, US 2015/0156481 A1 (hereinafter Varga), Venshtain et al., US 2019/0045157 A1 (hereinafter Venshtain), Carvey et al., US 2016/0306384 A1 (hereinafter Carvey), Iwai et al., US 2019/0072648 A1 (hereinafter Iwai), and further in view of Davis et al., US 2015/0286873 A1 (hereinafter Davis).

	As for claim 1, Rudmann discloses an apparatus, comprising: a circuit board ([0020], e.g., PCB); an optical camera having an optical image sensor ([0020], e.g., first sensor) attached to the circuit board, the optical image sensor, capable of sensing only visible light ([0020], e.g., visible), capturing a first image ([0030], e.g., generate a color image) of an object ([0034], e.g., image 206) at a predetermined time ([0030], e.g., generate a color image, note the capturing time); an infrared camera having an infrared image sensor ([0020], e.g., additional sensor) attached to the circuit board, the infrared image sensor, capable of sensing only infrared radiation ([0020], e.g., infra-red), capturing a second image ([0029], e.g., acquired images) of the object, an optical image input interface ([0030], e.g., read-out circuit and color), configured to receive an optical image signal from the optical image sensor; an infrared image input interface ([0030], e.g., read-out circuit and IR), configured to receive an infrared image signal from the infrared image sensor; a processor ([0030], e.g., microprocessor), configured to process ([0030], e.g., processing of the signals) information from the optical image signal received by the optical image input interface and from the infrared image signal received by the infrared image input interface. 
	Rudmann does not explicitly disclose process to generate a hybrid image that includes an overlay of the optical image signal and the infrared image signal with the optical image signal and the infrared image signal reflecting a same element of the object placed on a same pixel location. 
	However, Varga teaches process to generate a hybrid image that includes an overlay ([0037], e.g., overlayed) of the optical image signal ([0036], e.g., video) and the infrared image signal ([0036], e.g., infra-red) with the optical image signal and the infrared image signal reflecting a same element of the object placed on a same pixel location ([0037], e.g., single comprehensive image).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Rudmann and Varga before him/her to modify the cameras having an optical channel that includes spatially separated sensors for sensing different parts of the optical spectrum of Rudmann with the teaching of heads up display (HUD) sensor system of Varga with a motivation to understand the environment better quickly by using the overlayed image.
	Rudmann as modified by Varga does not explicitly teach the infrared image sensor capturing a second image at the predetermined time. 
	However, Venshtain teaches the infrared image sensor ([0106], e.g., IR images) capturing a second image at the predetermined time ([0085], e.g., lecture, [0103], e.g., fixed, and [0106], e.g., time-synchrony, note the lecture time is predetermined).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Rudmann, Varga, and Venshtain before him/her to modify the cameras having an optical channel that includes spatially separated sensors for sensing different parts of the optical spectrum of Rudmann with the teaching of systems and methods for reconstruction and rendering of viewpoint-adaptive three-dimensional personas of Venshtain with a motivation to provide capturing, transferring, and rendering viewpoint-adaptive 3D objects as taught by Venshtain ([0026]).
	Rudmann as modified by Varga and Venshtain does not explicitly teach an onboard processor attached to the circuit board; and a single output interface, configured to transmit the hybrid image processed by the onboard processor. 
	However, Carvey teaches an onboard processor ([0188], e.g., PCB CPU and PCB auxiliary processor) attached to the circuit board ([0188], e.g., PCB); and a single output interface ([0188], e.g., PCB data connector), configured to transmit the hybrid image processed by the onboard processor. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Rudmann, Varga, Venshtain, and Carvey before him/her to modify the cameras having an optical channel that includes spatially separated sensors for sensing different parts of the optical spectrum of Rudmann with the teaching of physical electronic bulletin board system of Carvey with a motivation to reduce design and/or manufacturing cost by using a simple design of circuit board and interface.
	Rudmann as modified by Varga, Venshtain, and Carvey does not explicitly teach process to extract a feature from the infrared image signal. 
	However, Iwai teaches process to extract a feature ([0069], e.g., feature) from the infrared image signal ([0069], e.g., infrared).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Rudmann, Varga, Venshtain, Carvey, and Iwai before him/her to modify the cameras having an optical channel that includes spatially separated sensors for sensing different parts of the optical spectrum of Rudmann with the teaching of imaging control apparatus, imaging control method, imaging control program, and recording medium having imaging control program recorded thereon of Iwai with a motivation to obtain improved-precision distance information as taught by Iwai ([0008]) for understanding environment by using the feature extraction.
	Rudmann as modified by Varga, Venshtain, Carvey, and Iwai does not explicitly teach add a label to the hybrid image indicating the feature. 
	However, Davis teaches add a label ([0653], e.g., overlaying information such as labels) to the hybrid image indicating the feature. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Rudmann, Varga, Venshtain, Carvey, Iwai, and Davis before him/her to modify the cameras having an optical channel that includes spatially separated sensors for sensing different parts of the optical spectrum of Rudmann with the teaching of smartphone-based methods and systems of Davis with a motivation to provide additional information to a viewer by including a label.

	As for claim 2, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Rudmann as modified by Varga, Venshtain, Iwai, and Davis does not explicitly teach the onboard processor is communicatively coupled, by the single output interface, to a host processor of a host device comprising the apparatus, and wherein the single output interface is configured to transmit the hybrid image by the onboard processor to the host processor. 
	However, Carvey teaches the onboard processor is communicatively coupled, by the single output interface ([0188], e.g., PCB data connector), to a host processor ([0036], e.g., mobile computing device and [0188], e.g., MCD) of a host device comprising the apparatus, and wherein the single output interface ([0188], e.g., PCB data connector) is configured to transmit the hybrid image by the onboard processor to the host processor. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Rudmann, Varga, Venshtain, Iwai, Davis, and Carvey before him/her to modify the cameras having an optical channel that includes spatially separated sensors for sensing different parts of the optical spectrum of Rudmann with the teaching of physical electronic bulletin board system of Carvey with a motivation to reduce design and/or manufacturing cost by using a simple design of circuit board and interface.

	As for claim 4, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Rudmann as modified by Varga, Venshtain, Iwai, and Davis does not explicitly teach the onboard processor is communicatively coupled, by the single output interface, to a host processor of a host device comprising the apparatus, and wherein the single output interface is configured to transmit the hybrid image to the host processor. 
	However, Carvey teaches the onboard processor is communicatively coupled, by the single output interface ([0188], e.g., PCB data connector), to a host processor ([0036], e.g., mobile computing device and [0188], e.g., MCD) of a host device comprising the apparatus, and wherein the single output interface ([0188], e.g., PCB data connector) is configured to transmit the hybrid image to the host processor. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Rudmann, Varga, Venshtain, Iwai, Davis, and Carvey before him/her to modify the cameras having an optical channel that includes spatially separated sensors for sensing different parts of the optical spectrum of Rudmann with the teaching of physical electronic bulletin board system of Carvey with a motivation to reduce design and/or manufacturing cost by using a simple design of circuit board and interface.

	As for claim 5, most of limitations of this claim have been noted in the rejection of Claim 4. In addition, Rudmann further discloses the optical image signal comprises a field of view of the optical camera ([0020], e.g., first sensor), wherein the infrared image signal comprises a field of view of the infrared camera ([0020], e.g., additional sensor).
	Rudmann as modified by Venshtain, Carvey, Iwai, and Davis does not explicitly teach the fields of view of the cameras overlap. 
	However, Varga teaches the fields of view of the cameras overlap ([0036], e.g., overlayed, note the overlaying indicates the overlapping field of views).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Rudmann, Venshtain, Carvey, Iwai, Davis, and Varga before him/her to modify the cameras having an optical channel that includes spatially separated sensors for sensing different parts of the optical spectrum of Rudmann with the teaching of heads up display (HUD) sensor system of Varga with a motivation to understand the environment better quickly by using the overlayed image.

	As for claim 6, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Rudmann further discloses the optical image signal comprises a field of view of the optical camera ([0020], e.g., first sensor), wherein the infrared image signal comprises a field of view of the infrared camera ([0020], e.g., additional sensor).
	Rudmann as modified by Venshtain, Carvey, Iwai, and Davis does not explicitly teach the fields of view of the cameras overlap. 
	However, Varga teaches the fields of view of the cameras overlap ([0036], e.g., overlayed, note the overlaying indicates the overlapping field of views).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Rudmann, Venshtain, Carvey, Iwai, Davis, and Varga before him/her to modify the cameras having an optical channel that includes spatially separated sensors for sensing different parts of the optical spectrum of Rudmann with the teaching of heads up display (HUD) sensor system of Varga with a motivation to understand the environment better quickly by using the overlayed image.

	2.	Claims 7, 8, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rudmann in view of Varga, Venshtain, Carvey, Iwai, Davis, and further in view of Dickens et al., US 2003/0035049 A1 (hereinafter Dickens).

	As for claim 7, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Rudmann as modified by Varga, Venshtain, Carvey, Iwai, and Davis does not explicitly teach the optical image input interface comprises a digital video port (DVP). 
	However, Dickens teaches the optical image input interface comprises a digital video port (DVP) ([0020], e.g., digital video ports).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Rudmann, Varga, Venshtain, Carvey, Iwai, Davis, and Dickens before him/her to modify the cameras having an optical channel that includes spatially separated sensors for sensing different parts of the optical spectrum of Rudmann with the teaching of video switch of Dickens with a motivation to implement the system at low cost and quickly using available standard for communication.

	As for claim 8, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Rudmann as modified by Varga, Venshtain, Carvey, Iwai, and Davis does not explicitly teach the optical image input interface comprises a differential signalling interface. 
	However, Dickens teaches the optical image input interface comprises a differential signalling interface ([0053], e.g., differential signal).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Rudmann, Varga, Venshtain, Carvey, Iwai, Davis, and Dickens before him/her to modify the cameras having an optical channel that includes spatially separated sensors for sensing different parts of the optical spectrum of Rudmann with the teaching of video switch of Dickens with a motivation to implement the system at low cost and quickly using available standard for communication.

	As for claim 12, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Rudmann as modified by Varga, Venshtain, Carvey, Iwai, and Davis does not explicitly teach the single output interface comprises a digital video port (DVP). 
	However, Dickens teaches the single output interface comprises a digital video port (DVP) ([0020], e.g., digital video ports).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Rudmann, Varga, Venshtain, Carvey, Iwai, Davis, and Dickens before him/her to modify the cameras having an optical channel that includes spatially separated sensors for sensing different parts of the optical spectrum of Rudmann with the teaching of video switch of Dickens with a motivation to implement the system at low cost and quickly using available standard for communication.

	As for claim 13, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Rudmann as modified by Varga, Venshtain, Carvey, Iwai, and Davis does not explicitly teach the single output interface comprises a differential signalling interface. 
	However, Dickens teaches the single output interface comprises a differential signalling interface ([0053], e.g., differential signal).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Rudmann, Varga, Venshtain, Carvey, Iwai, Davis, and Dickens before him/her to modify the cameras having an optical channel that includes spatially separated sensors for sensing different parts of the optical spectrum of Rudmann with the teaching of video switch of Dickens with a motivation to implement the system at low cost and quickly using available standard for communication.

	3.	Claims 9 - 11 and 14 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rudmann in view of Varga, Venshtain, Carvey, Iwai, Davis, and further in view of Isaac et al., US 2017/0262034 A1 (hereinafter Isaac).

	As for claim 9, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Rudmann as modified by Varga, Venshtain, Carvey, Iwai, and Davis does not explicitly teach the optical image input interface comprises a single-ended signalling interface. 
	However, Isaac teaches the optical image input interface comprises a single-ended signalling interface ([0090], e.g., single-ended signal line).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Rudmann, Varga, Venshtain, Carvey, Iwai, Davis, and Isaac before him/her to modify the cameras having an optical channel that includes spatially separated sensors for sensing different parts of the optical spectrum of Rudmann with the teaching of power sequencing circuitry and methods for systems using contactless communication units of Isaac with a motivation to implement the system at low cost and quickly using available standard for communication.

	As for claim 10, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Rudmann as modified by Varga, Venshtain, Carvey, Iwai, and Davis does not explicitly teach the infrared image input interface comprises a serial peripheral interface (SPI). 
	However, Isaac teaches the infrared image input interface comprises a serial peripheral interface (SPI) ([0167], e.g., SPI).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Rudmann, Varga, Venshtain, Carvey, Iwai, Davis, and Isaac before him/her to modify the cameras having an optical channel that includes spatially separated sensors for sensing different parts of the optical spectrum of Rudmann with the teaching of power sequencing circuitry and methods for systems using contactless communication units of Isaac with a motivation to implement the system at low cost and quickly using available standard for communication.

	As for claim 11, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Rudmann as modified by Varga, Venshtain, Carvey, Iwai, and Davis does not explicitly teach the infrared image input interface comprises an inter- integrated circuit (I2C). 
	However, Isaac teaches the infrared image input interface comprises an inter- integrated circuit (I2C) ([0084], e.g., I2C).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Rudmann, Varga, Venshtain, Carvey, Iwai, Davis, and Isaac before him/her to modify the cameras having an optical channel that includes spatially separated sensors for sensing different parts of the optical spectrum of Rudmann with the teaching of power sequencing circuitry and methods for systems using contactless communication units of Isaac with a motivation to implement the system at low cost and quickly using available standard for communication.

	As for claim 14, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Rudmann as modified by Varga, Venshtain, Carvey, Iwai, and Davis does not explicitly teach the single output interface comprises a single-ended signalling interface. 
	However, Isaac teaches the single output interface comprises a single-ended signalling interface ([0090], e.g., single-ended signal line).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Rudmann, Varga, Venshtain, Carvey, Iwai, Davis, and Isaac before him/her to modify the cameras having an optical channel that includes spatially separated sensors for sensing different parts of the optical spectrum of Rudmann with the teaching of power sequencing circuitry and methods for systems using contactless communication units of Isaac with a motivation to implement the system at low cost and quickly using available standard for communication.

	As for claim 15, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Rudmann as modified by Varga, Venshtain, Carvey, Iwai, and Davis does not explicitly teach the single output interface comprises a serial peripheral interface (SPI). 
	However, Isaac teaches the single output interface comprises a serial peripheral interface (SPI) ([0167], e.g., SPI).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Rudmann, Varga, Venshtain, Carvey, Iwai, Davis, and Isaac before him/her to modify the cameras having an optical channel that includes spatially separated sensors for sensing different parts of the optical spectrum of Rudmann with the teaching of power sequencing circuitry and methods for systems using contactless communication units of Isaac with a motivation to implement the system at low cost and quickly using available standard for communication.

	As for claim 16, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Rudmann as modified by Varga, Venshtain, Carvey, Iwai, and Davis does not explicitly teach the single output interface comprises an inter-integrated circuit (I2C). 
	However, Isaac teaches the single output interface comprises an inter-integrated circuit (I2C) ([0084], e.g., I2C).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Rudmann, Varga, Venshtain, Carvey, Iwai, Davis, and Isaac before him/her to modify the cameras having an optical channel that includes spatially separated sensors for sensing different parts of the optical spectrum of Rudmann with the teaching of power sequencing circuitry and methods for systems using contactless communication units of Isaac with a motivation to implement the system at low cost and quickly using available standard for communication.

	4.	Claims 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rudmann in view of Varga, Venshtain, Carvey, Iwai, Davis, and further in view of Lee, US 2019/0007590 A1 (hereinafter Lee).

	As for claim 17, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Rudmann as modified by Varga, Venshtain, Carvey, Iwai, and Davis does not explicitly teach the infrared camera comprises a thermal imaging sensor (TIS). 
	However, Lee teaches the infrared camera comprises a thermal imaging sensor (TIS) ([0049], e.g., IR).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Rudmann, Varga, Venshtain, Carvey, Iwai, Davis, and Lee before him/her to modify the cameras having an optical channel that includes spatially separated sensors for sensing different parts of the optical spectrum of Rudmann with the teaching of image processor and related image system of Lee with a motivation to generate depth maps, generate 360 degree color images, generate 360 degree depth maps as taught by Lee ([0002]).

	As for claim 19, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Rudmann as modified by Varga, Venshtain, Carvey, Iwai, and Davis does not explicitly teach a CMOS image sensor. 
	However, Lee teaches a CMOS image sensor ([0048], e.g., CMOS and [0049], e.g., RGB).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Rudmann, Varga, Venshtain, Carvey, Iwai, Davis, and Lee before him/her to modify the cameras having an optical channel that includes spatially separated sensors for sensing different parts of the optical spectrum of Rudmann with the teaching of image processor and related image system of Lee with a motivation to generate depth maps, generate 360 degree color images, generate 360 degree depth maps as taught by Lee ([0002]).

	As for claim 20, most of limitations of this claim have been noted in the rejection of Claim 2. 
	Rudmann as modified by Varga, Venshtain, Carvey, Iwai, and Davis does not explicitly teach a CMOS image sensor. 
	However, Lee teaches a CMOS image sensor ([0048], e.g., CMOS and [0049], e.g., RGB).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Rudmann, Varga, Venshtain, Carvey, Iwai, Davis, and Lee before him/her to modify the cameras having an optical channel that includes spatially separated sensors for sensing different parts of the optical spectrum of Rudmann with the teaching of image processor and related image system of Lee with a motivation to generate depth maps, generate 360 degree color images, generate 360 degree depth maps as taught by Lee ([0002]).

	5.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rudmann in view of Varga, Venshtain, Carvey, Iwai, Davis, and further in view of Kotoku, US 2003/0037878 A1 (hereinafter Kotoku).

	As for claim 18, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Rudmann further discloses infrared radiation sensing surfaces ([0020], e.g., additional sensor).
	Rudmann as modified by Varga, Venshtain, Carvey, Iwai, and Davis does not explicitly teach the infrared camera comprises an infrared radiation detection sensor comprising a plurality of micro-mirrors comprising light reflecting surfaces and infrared radiation sensing surfaces, and wherein the infrared radiation detection sensor is configured to deflect light incident on the reflective surfaces as a function of intensity of infrared radiation sensed by the infrared radiation sensing surfaces. 
	However, Kotoku teaches the infrared camera comprises an infrared radiation detection sensor comprising a plurality of micro-mirrors ([0100], e.g., micro mirror array) comprising light reflecting surfaces ([0100], e.g., reflected) and infrared radiation sensing surfaces ([0100], e.g., illumination sensor), and wherein the infrared radiation detection sensor is configured to deflect light incident on the reflective surfaces ([0100], e.g., reflected) as a function of intensity ([0100], e.g., output data) of infrared radiation sensed by the infrared radiation sensing surfaces. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Rudmann, Varga, Venshtain, Carvey, Iwai, Davis, and Kotoku before him/her to modify the cameras having an optical channel that includes spatially separated sensors for sensing different parts of the optical spectrum of Rudmann with the teaching of exposure apparatus and semiconductor device manufacturing method of Kotoku with a motivation to control the amount of the light for a particular application for its optimal amount of the light using the adaptive control system such as increasing dynamic range.

Response to Arguments
Applicant's arguments, filed 7/25/22, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1.    US 2010/0303068 A1 discloses reconfigurable data distribution system.
        2.    US 10783554 B1 discloses generation of promotion in an augmented reality.
        3.    US 2003/0142219 A1 discloses low noise clock generation circuit for a digital camera.
Conclusion
        Applicant 's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485